Murray, C. J., after stating the facts, delivered the opinion of the Court—Terry, J., concurring.
We have repeatedly decided, that justices of the peace cannot entertain suits for money demands, where the amount in controversy exceeds two hundred dollars. Consent of parties cannot give a jurisdiction which the Constitution denies. It makes no difference whether the judgment was suffered voluntarily or not. It was for all purposes absolutely void, and the execution and sale under it a nullity.
Judgment reversed, and cause remanded.